Case 9:18-cv-81586-RLR Document 21 Entered on FLSD Docket 05/31/2019 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

  ALEXIS MOORE,                 )
                                )
                  Plaintiff,    )
                                )                        9:18-cv-81586-RLR
         v.                     )
                                )                        Judge Rosenberg
  RADIUS GLOBAL SOLUTIONS, LLC, )                        Magistrate Judge Reinhart
  f/k/a NORTHLAND GROUP, LLC,   )
                                )
                  Defendant.    )

                        STIPULATION TO DISMISS WITH PREJUDICE

          By agreement, the parties to the above-captioned action, by and through their respective

  attorneys, state as follows:

          1.     Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the parties

                 hereby stipulate and agree that the above-captioned action should be dismissed.

          2.     The parties, by agreement, respectfully request that this case be dismissed with

                 prejudice and without costs to any party.

  Date:          May 31, 2019

   For Plaintiff, Alexis Moore                         For Defendant, Radius Global Solutions,
                                                       LLC f/k/a Northland Group, LLC

     /s David M. Marco                                   s/ Michael P. Schutte
   SMITHMARCO, P.C.                                    Sessions, Fishman, Nathan & Israel
   55 W. Monroe Street, Suite 1200                     3350 Buschwood Park Dr., Suite 195
   Chicago, IL 60603                                   Tampa, FL 33618
   Telephone: (312) 546-6539                           Telephone: (813) 890-2472
   Facsimile:    (888) 418-1277                        Facsimile:     (866) 466-3140
   E-mail:       dmarco@smithmarco.com                 E-mail:        mschuette@sessions.legal




                                                   1
